DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting: Statutory
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claim 9 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 17/325046 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting: Non-Statutory
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/325046 (reference application). The claim mapping is as follows:
Current Application
Application No. 17/325046
Claim 1
Claim 2
Claim 2
Claim 12
Claim 3 
Claim 13
Claim 4
Claim 14
Claim 5
Claim 15
Claim 6
Claim 16
Claim 7
Claim 17
Claim 8
Claim 18
Claim 9
Claim 1
Claim 10
Claim 3
Claim 11
Claim 4
Claim 12
Claim 5
Claim 13
Claim 6
Claim 14
Claim 7
Claim 15
Claim 8
Claim 16
Claim 9
Claim 17
Claim 10
Claim 18
Claim 11
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24
Claim 25
Claim 25
Claim 26
Claim 26
Claim 27
Claim 27
Claim 28
Claim 28
Claim 29
Claim 29
Claim 30
Claim 30
Claim 31
Claim 31
Claim 32
Claim 32


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to electrodynamic actuators with a plurality of arms connected to the voice coil. Claim 1 of the present application recites an electromagnetic actuator as including most of the features of the actuator as recited in claim 2 of the copending application, but does not recite the arms being made of metal with a fatigue strength of at least 370 N/mm2 or an ultimate tensile strength of at least 1100 N/mm2. In addition, the limitations in dependent claims 2-32 parallel those of claims 1 and 3-32 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 6 recites the limitations “Al/Ti” and “Al/Cr” in line 3 of the claim in reference to first and second coating metal layer pairs. There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim 5 does not recite aluminum Al as an option for the first coating layer material. Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-2, 4-8, 10-11 and 13-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2020/0045466 A1 to Song et al. (“Song”) in view of Korean Pub No KR 2011-0004291 U to Wang et al. (“Wang”).
As to claim 1, Song discloses an electrodynamic actuator, which is designed to be connected to a backside of a plate like structure or membrane opposite to a sound emanating surface of the plate like structure or the membrane (diaphragm 31, see figures 2-3; pg. 1, ¶ 0015) and which comprises at least one voice coil, which has an electrical conductor in the shape of loops running around a coil axis in a loop section (coil 33, see figures 2-3; pg. 1, ¶ 0015), and a magnet system being designed to generate a magnetic field transverse to the conductor in the loop section (see figures 2-3; pg. 1, ¶ 0013) and an arm arrangement of a plurality of arms connecting the at least one voice coil and a) the magnet system and allowing a relative movement between the voice coil and said magnet system in an excursion direction parallel to the coil axis or b) a movable part of the magnet system and allowing a relative movement between the voice coil and said movable part of the magnet system in an excursion direction parallel to the coil axis (elastic arms 343, see figures 2-4B; pg. 1, ¶ 0014 - ¶ 0015, ¶ 0017 - ¶ 0019).
Song does not disclose wherein the arms are made of a metal core, which at least partly is coated with a coating structure having at least one coating metal layer consisting of a different material than the metal core.  
Wang discloses a similar speaker with a flexible suspension system connected to the voice coil (see figures 1-2; pg. 1, ¶ 0002 of the English translation), and further discloses the suspension being made of a metal or alloy sheet and plated with another metallic material such as nickel or tin (see pg. 2, ¶ 0005).
 Song and Wang are analogous art because they are both drawn to electrodynamic speaker systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the materials as taught by Wang for the suspension as taught by Song. The motivation would have been to construct a suspension that also acts as a circuit board in a simple structure, and can be manufactured via a reduced process that also reduces pollution, labor and costs (Wang pg. 2, ¶ 0004 - ¶ 0007).  
As to claim 2, Song in view of Wang does not expressly disclose characterized in that the material of the at least one coating metal layer has a higher electrical conductivity than the material of the metal core, but a lower bending fatigue strength or ultimate tensile strength. However it does disclose the metal core being a stainless steel sheet (Wang pg. 6, ¶ 0022), which is well-known in the art as having high tensile strength and low electrical conductivity, and the coating metal as being nickel and/or gold, two materials well-known for their electrical conductivity and/or solderability (Wang pg. 4, ¶ 0017 - ¶ 0018). Examiner takes official notice that the use of a coating metal layer having a higher conductivity but lower tensile strength than the metal core material would have been an obvious choice given the teachings of Song in view of Wang and the level of ordinary skill in the art, as gold and nickel are widely used in speaker and circuit construction for their electrical conductivity and solderability, their use therefore being beneficial in providing a metal core suspension that can also be used as a circuit element for the speaker (Wang pg. 4, ¶ 0016; pg. 6, ¶ 0022).
As to claim 4, Song in view of Wang further discloses characterized in that at least one coating metal layer comprises or consists of copper, silver, gold or aluminum (Wang pg. 4, ¶ 0018).  
As to claim 5, Song in view of Wang further discloses characterized in that the coating structure comprises at least two coating metal layers, wherein a first coating metal layer comprises copper, silver or gold and wherein a different second coating metal layer comprises nickel, titanium or chromium (Wang pg. 4, ¶ 0017 - ¶ 0018). Song in view of Wang is silent on the placement of the different coating materials relative to each other and therefore does not expressly disclose the second coating metal layer being located between the metal core and the first coating metal layer. However such a configuration is known in the art and within the level of ordinary skill, particularly as Song in view of Wang teaches the prior art as comprising multiple layers over the main suspension component (see figure 3; pg. 5, ¶ 0058 - ¶ 0062). The proposed modification is therefore considered an obvious choice when coating the suspension with different materials, as already taught by Song in view of Wang.
As to claim 6, Song in view of Wang further discloses characterized in that the first coating metal layer and the second coating metal layer are chosen from the pairs of Cu/Ni, Au/Ni, Ag/Ni, Al/Ti, Al/Cr, wherein the first cited metal refers to the first coating metal layer and the second cited metal refers to the second coating metal layer and wherein said metals are the main components of the respective coating metal layers or the coating metal layers consist of the respective metals (Wang Au/Ni, see pg. 4, ¶ 0017 - ¶ 0018).  
As to claim 7, Song in view of Wang further discloses characterized in that the coating structure comprises an outer coating layer made of a polymer, which at least partly covers the at least one coating metal layer (Wang figure 5; pg. 6, ¶ 0022; claim 4).  
As to claim 8, Song in view of Wang further discloses characterized in that at least some of said arms are electrically connected to the at least one voice coil (Song figures 2-4B; pg. 1, ¶ 0015; Wang pg. 3, ¶ 0011).  
As to claim 10, Song in view of Wang further discloses characterized in that the metal core is made of or comprises steel, brass, bronze, molybdenum or tungsten (Wang pg. 6, ¶ 0022).  
As to claim 11, Song in view of Wang further discloses characterized in that the metal core is made of a stainless steel (Wang pg. 6, ¶ 0022).  
As to claim 13, Song in view of Wang further discloses characterized in that the cross section of the metal core is rectangular wherein a ratio between the width of the cross section, which is its extension in a direction perpendicular to the coil axis, divided by the height of the cross section, which is its extension in a direction parallel to the coil axis, is above 3.0 (Song width much larger than height, see figures 2-4B).  
As to claim 14, Song in view of Wang does not expressly disclose characterized in that the width of the cross section of the metal core is in a range of 200 to 800 μm. However such a configuration is dependent on a variety of factors, including the shape and size of the speaker, and therefore a range of 200 to 800 μm for the width of the metal core cross section is considered an obvious choice to one of ordinary skill in the art, particularly as it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions, the claimed device is not considered patentably distinct from the prior art. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changes in shape and size are considered obvious variations depending on the particular use of the speaker, either as a standalone device or within an electronic device, as well as depending on the type of electronic device. Such variations are therefore considered a matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 15, Song in view of Wang does not expressly disclose characterized in that the height of the cross section of the metal core is in a range of 10 to 100 μm. However such a configuration is dependent on a variety of factors, including the shape and size of the speaker, and therefore a range of 10 to 100 μm for the height of the metal core cross section is considered an obvious choice to one of ordinary skill in the art, particularly as it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions, the claimed device is not considered patentably distinct from the prior art. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changes in shape and size are considered obvious variations depending on the particular use of the speaker, either as a standalone device or within an electronic device, as well as depending on the type of electronic device. Such variations are therefore considered a matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 16, Song in view of Wang further discloses characterized in that the width and/or height of the cross section of the metal core varies over the length of the arms (Song figures 2 and 4A-4B; Wang figures 1-2 and 4).  
As to claim 17, Song in view of Wang further discloses characterized in that the cross section of the metal core has rounded corners (Song figures 2 and 4A-4B; Wang figures 1-2 and 4), but does not disclose them having a radius of at least 3 μm or chamfers, wherein the smallest length of a side of a rectangular triangle defining the chamfer is at least 3 μm. However such a configuration is dependent on a variety of factors, including the shape and size of the speaker, and therefore the rounded corners having a radius of at least 3 μm or chamfers is considered an obvious choice to one of ordinary skill in the art, particularly as it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions, the claimed device is not considered patentably distinct from the prior art. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changes in shape and size are considered obvious variations depending on the particular use of the speaker, either as a standalone device or within an electronic device, as well as depending on the type of electronic device. Such variations are therefore considered a matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 18, Song in view of Wang further discloses characterized in that the thickness (s) of the at least one coating metal layer is in a range of 0.5 to 10 μm, wherein the thickness (s) of the at least one coating metal layer is its extension in a direction parallel to the coil axis in case that a contacting area to the metal core lies in a plane perpendicular to the coil axis and its extension in a direction perpendicular to the coil axis in case that a contacting area to the metal core lies in a plane parallel to the coil axis (Song figures 2-3; Wang figures 4-5; pg. 9, ¶ 0040).
As to claim 19, Song in view of Wang further discloses characterized in that the arms are shaped like a bow, like a meander or L-shaped when viewed into a direction parallel to the coil axis (Song figures 2 and 4A-4B; Wang figures 1-2 and 4).  
As to claim 20, Song in view of Wang further discloses characterized in that the arms are shaped like a bow or L-shaped when viewed into a direction parallel to the coil axis, wherein at least a contacting pad of the arms is arranged within the bow or within the corner of the L-shape (Song figures 2 and 4A-4B).  
As to claim 21, Song in view of Wang further discloses characterized in that the arms are shaped like a meander when viewed into a direction parallel to the coil axis, wherein the meander has two bows at most and wherein at least one contacting pad of the arms is arranged within the at least one bow (Song figures 2 and 4A-4B).  
As to claim 22, Song in view of Wang does not expressly disclose characterized in that a distance between the bow or corner and the at least one contacting pad is less than 0.2 mm. However such a configuration is dependent on a variety of factors, including the shape and size of the speaker, and therefore a distance between the bow or corner and the at least one contacting pad being less than 0.2 mm is considered an obvious choice to one of ordinary skill in the art, particularly as it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions, the claimed device is not considered patentably distinct from the prior art. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changes in shape and size are considered obvious variations depending on the particular use of the speaker, either as a standalone device or within an electronic device, as well as depending on the type of electronic device. Such variations are therefore considered a matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 23, Song in view of Wang further discloses characterized in that the coating structure is arranged on the metal core over a length of at least 90% of the longitudinal extension of an arm (Wang figures 3-5; pg. 9, ¶ 0040).  
As to claim 24, Song in view of Wang does not expressly disclose characterized in that a diameter of a metal core of the electrical conductor of the at least one voice coil is < 110 μm. However such a configuration is dependent on a variety of factors, including the shape and size of the speaker, and therefore a diameter of a metal core of the electrical conductor of the at least one voice coil being < 110 μm is considered an obvious choice to one of ordinary skill in the art, particularly as it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions, the claimed device is not considered patentably distinct from the prior art. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, changes in shape and size are considered obvious variations depending on the particular use of the speaker, either as a standalone device or within an electronic device, as well as depending on the type of electronic device. Such variations are therefore considered a matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 25, Song in view of Wang further discloses a speaker, characterized by an electrodynamic actuator as claimed in claim 1 (see claim 1 rejection) and a membrane, which is fixed to the at least one coil and to the magnet system (Song figures 1-3).  
As to claim 26, Song in view of Wang does not expressly disclose characterized in that a ratio of a stiffness of the arm arrangement to a stiffness of the membrane in direction of the coil axis is below 2.7. However a stiffness of the arm being larger than a stiffness of a membrane and resulting in a ratio below 2.7 is considered obvious given the teachings of Song in view of Wang and the level of ordinary skill in the art, particularly as Song in view of Wang teaches the arm arrangement comprising materials like stainless steel (Wang pg. 6, ¶ 0022), and further as the use of flexible materials for a speaker membrane are well-known in the art to ensure the membrane can vibrate in response to the actuator and produce sound, as taught by Song in view of Wang (Song pg. 1, ¶ 0015). The specific ratio being below 2.7 is therefore considered an obvious choice before the effective filing date of the claimed invention, so long as the arm stiffness is greater than the membrane stiffness, ensuing the arm arrangement is sufficiently stiff to hold the coil in place and provide a circuit function for the speaker (Wang pg. 1, ¶ 0002; pg. 3, ¶ 0011).
As to claim 27, Song in view of Wang does not expressly disclose characterized in that a ratio of a stiffness of the arm arrangement to a stiffness of the membrane in direction transverse to the coil axis is below 5.0. However a stiffness of the arm being larger than a stiffness of a membrane and resulting in a ratio below 5.0 is considered obvious given the teachings of Song in view of Wang and the level of ordinary skill in the art, particularly as Song in view of Wang teaches the arm arrangement comprising materials like stainless steel (Wang pg. 6, ¶ 0022), and further as the use of flexible materials for a speaker membrane are well-known in the art to ensure the membrane can vibrate in response to the actuator and produce sound, as taught by Song in view of Wang (Song pg. 1, ¶ 0015). The specific ratio being below 5.0 is therefore considered an obvious choice before the effective filing date of the claimed invention, so long as the arm stiffness is greater than the membrane stiffness, ensuing the arm arrangement is sufficiently stiff to hold the coil in place and provide a circuit function for the speaker (Wang pg. 1, ¶ 0002; pg. 3, ¶ 0011).
As to claim 28, Song in view of Wang does not expressly disclose characterized in that the area of the membrane seen in a direction parallel to the coil axis is smaller than 600 mm2 and/or a back volume of the speaker is in a range from 200 mm3 to 2 cm3. However such a configuration is dependent on a variety of factors, including the shape and size of the speaker, and therefore the membrane having an area smaller than 600 mm2 and/or a back volume of the speaker being in a range from 200 mm3 to 2 cm3 is considered an obvious choice to one of ordinary skill in the art, particularly as it has been held that changes in shape and size are a matter of ordinary skill in the art and therefore not sufficient to patentably distinguish over the prior art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In this case, changes in shape and size are considered obvious variations depending on the particular use of the speaker, either as a standalone device or within an electronic device, as well as depending on the type of electronic device. Such variations are therefore considered a matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 29, Song in view of Wang further discloses wherein the at least one voice coil or the magnet system comprises a flat mounting surface, which is intended to be connected to the backside of the plate like structure opposite to a sound emanating surface of the plate like structure, wherein said backside is oriented perpendicularly to the coil axis (Song figures 1-3).  

11.	Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang and further in view of Non Patent Literature Engineering Toolbox: Steels – Endurance Limits and Fatigue Stress (“NPL”). 
As to claim 9, Song in view of Wang discloses the electrodynamic actuator as claimed in claim 1.
Song in view of Wang does not expressly disclose characterized in that the metal core has a fatigue strength of at least 370 N/mm2 or an ultimate tensile strength of at least 1100 N/mm2. However it does disclose the metal core can be constructed of materials such as stainless steel (Wang pg. 6, ¶ 0022), and stainless steel is known to have a fatigue strength higher than 370 N/mm2 and/or an ultimate tensile strength higher than 1100 N/mm2, as taught by NPL, which discloses a common type of stainless steel as having an ultimate tensile strength of 1200 N/mm2 and a fatigue strength of 490 N/mm2 (see pgs. 1-2, “Fatigue” section). The proposed modification is therefore considered obvious given the teachings of Song in view of Wang, and further given known properties of stainless steel type materials as taught by NPL, the motivation being to construct the metal core with a material that is more resistant to fractures due to constant use or stress resulting from elastic deformation (NPL, pgs. 1-2, “Fatigue” section). 
As to claim 12, Song in view of Wang and NPL further discloses characterized in that the metal core is made of a cold-rolled stainless steel with a fatigue strength in a range of 370 to 670 N/mm2 or an ultimate tensile strength in a range of 1100 to 2000 N/mm2 (Wang pg. 6, ¶ 0022; NPL, pgs. 1-2, “Fatigue” section).  

12.	Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang and further in view of US Patent Pub No 2014/0241564 A1 to Kang et al. (“Kang”).
As to claim 30, Song in view of Wang discloses an electrodynamic transducer, comprising an electrodynamic actuator, characterized in that the electrodynamic actuator is designed according to claim 1 (see claim 1 rejection).  
Song in view of Wang discloses the speaker being used in mobile devices (Song pg. 1, ¶ 0002), but does not expressly disclose the transducer comprising a plate like structure with a sound emanating surface and a backside opposite to the sound emanating surface and comprising the electrodynamic actuator connected to said backside.
  Kang discloses a similar electrodynamic actuator for use in mobile devices (see figures 1-4; pg. 2, ¶ 0038; pg. 3, ¶ 0042), and further discloses the actuator 12 being connected to the back of a plate-like structure 11 which can output sounds via vibrations from the actuator (see pg. 3, ¶ 0053, pg. 4, ¶ 0057).
Song in view of Wang and Kang are analogous art because they are drawn to electrodynamic speaker systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plate like structure as taught by Kang for the transducer as taught by Song in view of Wang. The motivation would have been to maximally secure the actuator within a mobile device, as well as provide enhanced sound output and an increased output screen area (Kang pgs. 3-4, ¶ 0053 - ¶ 0057).
As to claim 31, Song in view of Wang and Kang further discloses characterized in that an average sound pressure level of the electrodynamic transducer measured in an orthogonal distance of 10 cm from the sound emanating surface is at least 50 dB_SPL in a frequency range from 100 Hz to 15 kHz (Kang figures 12-14; pg. 4, ¶ 0060 - ¶ 0062).  
As to claim 32, Song in view of Wang and Kang further discloses an output device characterized in that the plate like structure as claimed in claim 30 is embodied as a display and that the electrodynamic actuator is connected to the backside of the display (Kang figures 1-4; pg. 2, ¶ 0038 - ¶ 0039).

Allowable Subject Matter
13.	Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further pending the filing of a terminal disclaimer to overcome the double patenting rejection set forth in this Office action.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 further limits the electrodynamic actuator as having a metal core with a bending stress below its fatigue strength and the bending stress within the at least one coating metal layer being above its fatigue strength, or wherein the bending stress within the metal core is below its ultimate tensile strength and the bending stress within the at least one coating metal layer is above its bending ultimate tensile strength when the excursion of the voice coil relative to the magnet system or its movable part in a direction parallel to the coil axis reaches its nominal maximum of the electrodynamic actuator or is above 0.4 mm with respect to the idle position of the voice coil. The prior art of record, either alone or in combination, does not disclose or suggest the use of metal core and coating metal layer materials with such features, and therefore fails to anticipate or render obvious the claimed invention as defined in claim 3. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652